DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in JAPAN on 11/22/2017. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Drawings
Figure 9-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated and it was labeled as being “samples” in the Brief Description of Drawings.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because “ε ≥ 17 N/mm--2” is given without explaining what “ε” refers.  Correction is required such as adding “ε represents an allowable load of the hollow metal tube for an occupied cross sectional area of the hollow metal tube.”   See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Beam Member With Sub 17N/mm2 Occupied Area Load”.
Claim Objections
Claims 6, 8 and 10 are objected to because of the following informalities:  
“the protrusion direction” in Claim 6 should be “protrusion direction” as it was not mentioned before.
“the flange portion”, “the first and second protrusions” in Claim 8 and Claim 10 should be “ the at least one flange portion” or “the at least one first and the at least one second protrusions” to be consistent with Claim 1.
Appropriate correction/explanation is required.
Allowable Subject Matter
Claims 1-10 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 1, for which Claims 2-10 depends, teaches a limitation: “ε ≥ 17 N/mm--2 is satisfied … and ε represents an allowable load of the hollow metal tube for an occupied cross sectional area of the hollow metal tube” that is not disclosed in the prior art areas searched for this action.
JP 2001-018076 and JP 2001-71939 are the closest prior art.
Regarding Claim 1, JP 2001-018076 discloses, in Fig. 4 a beam member comprising: a hollow metal tube (111) provided to cover at least a portion of the wire harness (B), wherein the hollow metal tube is provided with a main body portion (111) that covers at least the portion of the wire harness (B), at least one first protrusion (151-leftmost), at least one second protrusion (152- leftmost), at least one flange portion (110- W) at which a pair of the first protrusion and the second protrusion are fixed, the at least one flange portion protruding toward an outside of the main body portion along a long side direction of the hollow metal tube (see Fig. 4). 
JP 2001-71939 teaches a wire harness (53), and an opening (16) serving as a pullout opening (32) for the wire harness and located at a certain portion of the main body portion in the long side direction., (Fig .3)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
This application is in condition for allowance except for the following formal matters: 
Objections the Drawings and Specification and Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848